Citation Nr: 0312448	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  98-09 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected Homer's syndrome with ptosis, miosis, and left eye 
vision loss, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for headaches, 
residual of head trauma, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to November 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to increased evaluations for Homer's syndrome 
with ptosis, miosis, and left eye vision loss, and for a 
history of concussion with headaches.  Both of these 
disabilities were then evaluated as 10 percent disabling.  
The veteran subsequently perfected appeals regarding both of 
these issues.  During that stage of the appeal, the RO issued 
a Statement of the Case (SOC) in August 1997 and a 
Supplemental Statement of the Case (SSOC) dated in May 2002.

In a May 2002 rating decision, the RO awarded an increased 
evaluation of 20 percent for the veteran's service-connected 
Homer's syndrome with ptosis, miosis, and left eye vision 
loss.  The RO also granted a 30 percent evaluation for his 
service-connected residuals of head trauma, including a 
history of concussion and headaches.  The Board notes that, 
where a veteran has filed a notice of disagreement (NOD) as 
to the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the veteran's claims for increased ratings 
remain in appellate status.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that the following 
additional evidentiary development was needed prior to final 
appellate consideration of his claim, as set out in an 
internal development memorandum dated in October 2002: 

1.  Arrange for the veteran to be afforded a 
neurological examination to determine the nature 
and severity of his residuals of head trauma.  The 
claims folder must be provided to the examiner for 
review in conjunction with the examination.  The 
examiner's attention should be directed to 
providing a description as to the frequency and 
duration of the veteran's headaches.  The current 
manifestations of the veteran's headache disorder 
should be fully described in the examination 
report.  The examiner should evaluate the reported 
subjective manifestations to determine if they are 
consistent with the symptoms of a migraine 
headache, that is whether he has "prostrating and 
prolonged" attacks as those terms are understood 
in clinical practice.  If so, the examiner should 
specifically comment on the frequency of these 
attacks.  Any diagnostic tests and studies deemed 
necessary by the examiner in order to respond to 
these inquiries should be conducted.

2.  Arrange for the veteran to be afforded an eye 
examination to determine the nature and severity of 
his Horner's syndrome with ptosis, miosis, and left 
eye vision loss.  The claims folder must be 
provided to the examiner for review in conjunction 
with the examination.  The examiner should conduct 
a thorough examination of the veteran's left eye, 
and provide a diagnosis of any pathology found.  
The examiner should test and report the current 
level of visual acuity in the veteran's left eye.  
The examiner should also provide a detailed 
description of the level of disfigurement in the 
left eye caused by ptosis.  If the pupil is 
obscured, the precise degree of interference should 
be specified.  Unretouched photographs of the 
ptosis of the left eye should also be provided.

In February 2003, the veteran was provided with a VA 
examination in which the examiner apparently considered both 
of the veteran's service-connected disabilities.  The report 
of this examination has been obtained and associated with the 
claims folder.

Thereafter, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit explained that this is contrary 
to the requirement of 38 U.S.C.A. § 7104(a) that "[a]ll 
questions in a matter which . . . is subject to decision by 
the Secretary shall be subject to one review on appeal by the 
Secretary," and that, under such a procedure, "the veteran 
is not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action would be to 
remand the veteran's case to the RO for review as to whether 
the February 2003 examination report adequately responded to 
the inquiries in the Board's October 2002 development 
memorandum, for a determination as to whether all essential 
evidence needed to consider his claim has been obtained, and 
for issuance of an SSOC regarding all evidence received since 
the SSOC issued in May 2002.  

Accordingly, this case is remanded for the following action:

1.  The RO should review all of the 
evidence of record, including any 
evidence that has been received since the 
May 2002 SSOC was issued.  In particular, 
the RO should specifically consider 
whether the report of the veteran's 
February 2003 VA examination adequately 
responds to the inquiries contained in 
the Board's October 2002 development 
memorandum.  The RO is free to undertake 
additional development, if deemed 
necessary as a result of this review.

2.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law 
No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) has been completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  The RO is free to 
undertake any developed deemed necessary 
in order to fully comply with the VCAA.

3.  Once the foregoing has been 
completed, the RO should issue an SSOC.  
If the RO's decision remains unfavorable, 
the veteran and his representative should 
be afforded time in which to respond.  
The veteran's claims folder should then 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


